Citation Nr: 0416456	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ulnar neuropathy, right upper extremity, status post-
subcutaneous transposition, as a result of June 1997 surgery 
by the VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from May 1959 to May 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matter is now within the 
jurisdiction of the Philadelphia, Pennsylvania, RO.

At the time the case was previously before the Board, it was 
noted that there had been a notice of disagreement on the 
issue of entitlement to a temporary total rating.  As such, a 
statement of the case had to be issued.  That was done.  
Thereafter, the record before the Board contains no 
substantive appeal, as such, that issue is not before the 
Board at this time.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In January 2000 the Board remanded the case for additional 
development, to include a medical examination.  The RO 
completed the additional development and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional comments on the veteran's 
behalf in May 2004.  Unfortunately, due to a subsequent 
change in law, this case still is not ready for appellate 
review.

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his/her claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

Although the Board notes VCAA notice for other claims the 
veteran is pursuing, the Board finds no record of the veteran 
having been provided the requisite VCAA notice for the claim 
now before the Board.  This procedural deficiency must be 
remedied.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence VA will obtain on his behalf.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




